IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


BRITT K. LYLE,

              Appellant,

 v.                                                       Case No. 5D15-1697

PENNYMAC HOLDINGS, LLC,

              Appellee.

________________________________/

Opinion filed March 4, 2016

Non-Final Appeal from the Circuit Court
for Orange County,
Lisa T. Munyon, Judge.

Adam H. Sudbury, of Apellie Legal
Services, PLLC, Orlando, for Appellant.

Tony Perez and Michelle Gervais, of Blank
Rome LLP, Tampa, for Appellee.


PER CURIAM.

       Britt K. Lyle (“Appellant”) appeals the trial court’s order denying his motion to quash

constructive service of process in a foreclosure case. Appellant argues that the trial court

should have held an evidentiary hearing to determine whether PennyMac Holdings, LLC,

conducted a diligent search and inquiry in attempting to serve him personally with a

verified complaint for residential foreclosure. Based on the record before us, which

contains the motions and supporting affidavits filed by both parties, we agree.
Accordingly, we reverse the order under review and remand this case for an evidentiary

hearing. See Shepheard v. Deutsche Bank Trust Co. Ams., 922 So. 2d 340, 343 (Fla.

5th DCA 2006) (holding that “[t]he party invoking the court’s jurisdiction has the burden of

proving the validity of service of process” and that “[t]he constructive service statutes

require strict compliance”); Talton v. CU Members Mortg., 126 So. 3d 446, 447 (Fla. 4th

DCA 2013) (“Where the allegations of the motion to quash service of process, if true,

would entitle the movant to relief, then the trial court errs in denying the motion without

first affording the movant an evidentiary hearing.”).

       REVERSED and REMANDED.


SAWAYA, COHEN and LAMBERT, JJ., concur.




                                             2